Grant, O. J.
(after stating the facts). The sole question presented to the court is, Does section 9167, 3 Comp. Laws, apply, and under that statute was it the duty of the defendant to commence proceedings within one year after sale to determine complainant’s interest in the land ? The statute will be found quoted in full in Daniel v. Palmer, 124 Mich. 335.
It is insisted by counsel for the defendant that the levy was made upon a legal, and not an equitable, interest in the land, and that therefore the statute does not apply. Complainant had no legal title upon which a levy could be made. He had parted with it. He had taken a mort-' gage from his grantee, which gave him an equitable interest in the land. How could there be a levy upon the legal title of complainant, which had passed from him to another ? If complainant had any interest, it must have been an equitable one under some arrangement with his grantee.
*495We think the ease comes within the statute, and that it was the duty of the defendant to file its bill in equity within one year after the sale to determine what interest, if any, the complainant had in the land. Daniel v. Palmer, 124 Mich. 335; Kunze v. Soloman, 126 Mich. 290; Tiedemann v. Kroll, 144 Mich. 308.
The purpose of this statute is well stated in Daniel v. Palmer, in which the circumstances are very closely allied to those in the case at bar.
Decree affirmed, with costs.
Blair, Moore, Carpenter, and McAlvay, JJ., concurred.